HEDRICK, Chief Judge.
Although the question is not raised or discussed by either party, we hold the evidentiary matter offered in evidence by plaintiff in opposition to defendant’s motion for summary judgment is sufficient to invoke the doctrine of res ipsa loquitur, and such doctrine raises genuine issues of material fact as to negligence and proximate cause requiring us to reverse summary judgment for the defendant.
In order to invoke the doctrine of res ipsa loquitur plaintiff must show, “(1) that there was an injury, (2) that the occurrence causing the injury is one which ordinarily doesn’t happen without negligence on someone’s part, (3) that the instrumentality which caused the injury was under the exclusive control and management of the defendant.” Jackson v. Gin Co., 255 N.C. 194, 197, 120 S.E. 2d 540, 542 (1961). Where the plaintiffs evidence justifies the application of the doctrine of res ipsa loquitur, the nature of the occurrence itself and the inferences drawn from the evidence are sufficient to enable plaintiff, without direct proof of negligence, to make out a prima facie case and carry the case to the jury. Young v. Anchor Co., 239 N.C. 288, 79 S.E. 2d 785 (1954). If more than one inference can be drawn from the facts, when defendant’s negligence is the most likely cause of the injury, the doctrine of res ipsa loquitur should apply. McPherson v. Hospital, 43 N.C. App. 164, 258 S.E. 2d 410 (1979).
In the present case the forecast of evidence for plaintiff is that the sidewalk along which plaintiff was walking was under *183the exclusive control of the City of Winston-Salem, Husketh v. Convenient Systems, 295 N.C. 459, 245 S.E. 2d 507 (1978), and plaintiff was injured when the sidewalk collapsed. None of the evidence contained in support of and in opposition to the motion for summary judgment tends to give an explanation for the giving way of the concrete sidewalk. We are of the opinion that the evidence is sufficient to raise genuine issues of material fact as to defendant’s negligence and as to whether such negligence was the proximate cause of plaintiffs injury.
Reversed and remanded.
Judge Webb concurs.
Judge WHICHARD dissents.